IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : No. 823
                                :
DESIGNATION OF CHAIR AND VICE-  : SUPREME COURT RULES DOCKET
CHAIR OF THE PENNSYLVANIA BOARD :
OF LAW EXAMINERS                :


                                       ORDER

PER CURIAM
         AND NOW, this 15th day of January, 2020, David R. Fine, Esquire, is hereby

designated as Chair, and Stewart L. Cohen, Esquire, as Vice-Chair, of the Pennsylvania

Board of Law Examiners, commencing April 1, 2020.